Citation Nr: 0703803	
Decision Date: 02/06/07    Archive Date: 02/14/07

DOCKET NO.  05-38 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for scars of the left 
ear.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right ear perforation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from August 1951 to August 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) in Hartford, Connecticut, 
which denied the benefits sought on appeal.

The issue of entitlement to service connection for right ear 
perforation is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no medical evidence of a causal link between the 
veteran's current tinnitus and any incident of service.

2.  The veteran does not have scars of the left ear.

3.  In an unappealed rating decision dated in June 1962, the 
RO found that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for a right ear perforation. 

4.  The evidence associated with the claims file subsequent 
to the June 1962 RO decision raises a reasonable possibility 
of substantiating the claim of entitlement to service 
connection for right ear perforation.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.304 (2006).

2.  Scars of the left ear were not incurred in or aggravated 
by active military service. 38 U.S.C.A. §§ 1110, 5103 5103A, 
5107; 38 C.F.R. §§ 3.303, 3.304.

3.  The RO's June 1962 decision which denied the veteran's 
request to reopen a claim of entitlement to service 
connection for a right ear perforation is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2006). 

4.  The additional evidence presented since the June 1962 
rating decision is new and material, and the claim of 
entitlement to service connection for a right ear perforation 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in November 2004 
correspondence fulfills the provisions of 38 U.S.C.A. § 
5103(a) save for a failure to provide notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disabilities on appeal.  The failure 
to provide notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal is harmless because, in part, the 
preponderance of the evidence is against the appellant's 
claims for service connection, hence rendering any questions 
as to the appropriate disability rating or effective date to 
be assigned moot.   Further, with respect to the claim which 
is reopened below, any error in failing to inform the 
appellant of the laws and regulations governing effective 
dates and disability ratings will be cured on remand, and is 
otherwise harmless at this time.

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available and there is no pertinent evidence 
which is not currently part of the claims file.  Hence, VA 
has fulfilled its duty to assist the appellant in the 
prosecution of his claims. 

II.  Service connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).



A.  Tinnitus

Background

Service medical records are negative for complaints, 
treatment, or diagnosis of tinnitus.  The veteran 
specifically denied having tinnitus in April 1952.  

At his April 1958 VA examination, the veteran did not report 
tinnitus and tinnitus was not diagnosed.  

Medical records from Eiji Yanagisawa, M.D., dated July to 
December 2004 show that the veteran was seen for complaints 
of tinnitus in July 2004.  The veteran was found to have a 
large tympanic membrane perforation associated with tinnitus.  
The veteran was prescribed Lipoflavinoid and Valium for the 
tinnitus.

VA treatment records dated May 2005 indicate that the veteran 
complained of constant tinnitus in both ears since July 2004, 
but could not recall an event that triggered the condition.

Analysis

After reviewing the overall evidence, the preponderance of 
the evidence is against entitlement to service connection for 
tinnitus.  The evidence does not support a finding that the 
veteran's bilateral tinnitus was manifested during service.

The veteran first reported tinnitus in July 2004, 
approximately 51 years after separation from service.  This 
lengthy period without complaint or treatment is evidence 
that there has not been a continuity of symptomatology, and 
weighs heavily against the claim.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).

There is no medical evidence of a nexus between the veteran's 
tinnitus and his period of active duty service.  The medical 
evidence of record is against finding a basis to grant 
service connection for tinnitus.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

B.  Scars of the left ear

Background

Service medical records are negative for complaints, 
treatment, or diagnosis of scars of the left ear.  There is 
no evidence of a disease or injury which resulted in scars of 
the left ear while in service.

At his April 1958 VA examination, the veteran did not report 
scaring of his left ear and this was not found on the 
examination.  

VA treatment records dated in May 2005 show that the 
veteran's hearing was evaluated.  No scars of the left ear 
were noted.  Testing did show sensorineural hearing loss of 
the left ear.

Analysis

After reviewing the evidence of record, it is concluded that 
the preponderance of the evidence is against entitlement to 
service connection for scars of the left ear. Service medical 
records are negative for any complaints, treatment, or 
diagnosis of scars of the left ear

More significantly, there is no medical evidence that the 
veteran currently has scars of the left ear.

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  In Brammer, the United States Court of Appeals 
for Veterans Claims (Court) stated that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability."  Brammer, 3 Vet. App. at 225.  The Court further 
stated that where the proof is insufficient to establish a 
present disability there could be no valid claim for service 
connection.  Id.

As is noted above, the veteran asserts that he is entitled to 
service connection for scars of the left ear; however, there 
is no medical evidence of record, which establishes that the 
veteran currently has this disability.

Under these facts, a "disability" for VA compensation benefit 
purposes is not shown to be present in this case.  In the 
absence of a current disability, as defined by governing law, 
the claim must be denied.

III.  New and material

Generally, a claim which has been denied in a final rating 
decision may not thereafter be reopened and allowed.  38 
U.S.C.A. § 7105(c).  The exception to this rule is 38 
U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

Under 38 C.F.R. § 3.156 (a), a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence. 
 New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis. Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Service connection for a perforation of the right ear was 
denied in an April 1958 rating decision.  The veteran was 
notified of the decision and of his appellate rights with 
respect thereto, but did not appeal.  The veteran attempted 
to reopen his claim, but was denied reopening in a June 1962 
rating decision because the RO found that he had not 
submitted new and material evidence sufficient to reopen his 
claim.

Evidence received at the time of the June 1962 rating 
decision included service medical records which showed that 
the veteran was clinically evaluated as having normal ear 
drums at his March1951 preinduction examination.  

The veteran was treated in April 1952 for chronic suppurative 
otitis media of the right ear.  It was noted that the veteran 
had a lifelong history of ear infections.  The entry 
indicated the veteran had a perforated tympanium since age 
five years.  The veteran reported that he got otitis media 
every time he gets water in his ear.  The present episode 
started with swimming detail.  The veteran was transferred to 
Camp Lejeune for further treatment.

Hospital notes from Camp Lejeune indicate that the veteran's 
ear was not draining at the present and the ear remained dry.  
In May 1952, the veteran was discharged to duty.  It was 
noted that his was a permanent disability, that the appellant 
should not be used where acute hearing was required, and that 
he should not be exposed to loud noises.  The ear was to be 
kept dry and not subjected to water and adverse weather 
conditions.  

The veteran was evaluated in November 1952.  His ear drum was 
dry and he was fit for duty.  The veteran was to avoid 
getting water in his ear.  In January 1953, the veteran was 
referred to ENT clinic.  It was noted that the veteran had a 
large perforation of the right tympanic membrane on the 
right.  The ear was dry.  It was noted that the veteran was 
to avoid swimming the rest of the time in the Marines and the 
rest of his life for that matter.

At an August 1953 discharge examination the appellant's ear 
drums were clinically evaluated as normal.

An April 1958 VA examination noted a large central dry 
perforation of the right tympanic membrane.  

Evidence received after the June 1962 rating decision 
included treatment records from Eiji Yanagisawa, M.D., dated 
July to December 2004 which showed a diagnosis of a large 
tympanic membrane perforation.  A December 2004 statement by 
Dr. Yanagisawa indicated that he had treated the veteran for 
a right ear condition over a period of years and it was his 
medical opinion that it was likely that his condition was 
aggravated and worsened while he was in the military.

The December 2004 medical opinion is new and material in that 
it states a medical opinion that the veteran's right ear 
condition was aggravated by service.  The Board finds that 
such an opinion raises a reasonable possibility of 
substantiating the claim. Accordingly, the veteran's claim 
for service connection for a right ear perforation is 
reopened.


ORDER

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for scars of the left ear 
is denied.

New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for a 
perforation of the right ear.  




REMAND

A remand is necessary in this case so that a VA examination 
can be scheduled.

The veteran contends that his right ear perforation was 
aggravated while in service. The veteran has not had a VA 
examination to determine whether his disability was 
aggravated by service.  Therefore, further development of the 
medical record is necessary with regard to this issue.

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should send the veteran 
a letter that complies with the 
notification requirements of 38 U.S.C.A.  
§ 5103(a); 38 C.F.R. § 3.159(b), to 
include notice that he should submit any 
pertinent evidence in his possession, and  
the notice specified by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

2.  The veteran should thereafter be 
scheduled for a VA examination.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  All 
indicated special studies and tests 
should be accomplished.  The report of 
the examination must include responses to 
each of the following items:

A. Describe the current 
manifestations of the veteran's 
right ear perforation.

B. Based on the examination findings 
and a review of the entire record, 
offer a medical opinion addressing 
whether there it is at least as 
likely as not that there was an 
increase in the veteran's right ear 
tympanic membrane perforation during 
service.

C. If there was an increase in the 
veteran's right ear tympanic 
membrane perforation during service; 
opine whether it is at least as 
likely as not that any increase in 
disability was beyond the natural 
progress of the disorder.

3.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue on appeal.  
If the benefit is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for future review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


